USDC IN/ND case 3:19-cv-00919-RLM-MGG document 6 filed 06/16/20 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 VICTOR MICHAEL ALESI,

             Plaintiff,

                   v.                      CAUSE NO. 3:19-CV-919-RLM-MGG

 ST. JOSEPH COUNTY JAIL, et al.,

             Defendants.

                               OPINION AND ORDER

      Victor Michael Alesi, a prisoner without a lawyer, filed a complaint (ECF 1)

against St. Joseph County Jail and St. Joseph County Sheriff’s Department. The

court must review the merits of a prisoner complaint and dismiss it if the action

is frivolous or malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief against a defendant who is immune from such relief. 28

U.S.C. § 1915A. A filing by an unrepresented party “is to be liberally construed,

and a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted).

      Mr. Alesi, who is housed at the St. Joseph County Jail, alleges that prison

officials asked him about his religion after he was booked on September 28,

2019. (ECF 1 at 2.) He says he told them that he is Christian. (Id.) A few days

later, Mr. Alesi asserts he filled out an inmate request form asking for kosher

meals. (Id.) He claims that he made seven requests for kosher meals and filed a

grievance because he didn’t receive kosher meals. (Id.) Mr. Alesi claims that
USDC IN/ND case 3:19-cv-00919-RLM-MGG document 6 filed 06/16/20 page 2 of 3


Captain Olmstead asked him why he requested kosher meals when he is

Christian. (Id.) He told Captain Olmstead that he is of “Christian/Jewish decent.”

(Id. at 3.) Mr. Alesi then filed a second grievance but claims he still has not

received his kosher meals. (Id.)

        Mr. Alesi appears to claim that he has been discriminated against on the

basis of his religion because he hasn’t received his requested kosher meals. (Id.)

He states he is being forced to “eat against [his] beliefs.” (Id.) Thus, Mr. Alesi

seeks     redress   for   being     discriminated   against    for     expressing   his

“Christian/Jewish beliefs.” (Id.)

        Mr. Alesi has not stated a federal constitutional claim upon which relief

can be granted against the defendants he has named in this lawsuit. First, he

has sued the St. Joseph County Jail, but the jail is a building, not a suable

entity. Smith v. Knox County Jail, 666 F.3d 1037, 1040 (7th Cir. 2012). He can’t

proceed against this defendant.

        Mr. Alesi has also named the St. Joseph County Sheriff’s Department as

a defendant in the caption of his case. He doesn’t mention the St. Joseph County

Sheriff’s Department in his complaint. Because Mr. Alesi hasn’t articulated his

his reason for suing the St. Joseph County Sheriff’s Department, he can’t

proceed against this defendant.

        While the complaint doesn’t state a claim upon which relief can be

granted, the     court    will    give   Mr.   Alesi   a      chance     to replead his

claims. Luevano v. WalMart Stores, Inc., 722 F.3d 1014, 1022-1023, 1025

(7th Cir. 2013); Loubser v. Thacker, 440 F.3d 439, 443 (7th Cir. 2006). In the



                                           2
USDC IN/ND case 3:19-cv-00919-RLM-MGG document 6 filed 06/16/20 page 3 of 3


amended complaint, he should explain in his own words what happened, when

it happened, where it happened, who was involved, and how he was personally

injured, providing as much detail as possible.

      For these reasons, the court:

      (1) DIRECTS the clerk to place this cause number on a blank Prisoner

Complaint Pro Se 14 (INND Rev. 2/20) and send it to Victor Michael Alesi; and

      (2) GRANTS Victor Michael Alesi, until July 15, 2020, to file an amended

complaint on that form.

      If Mr. Alesi doesn’t respond by that deadline, this case will be dismissed

without further notice pursuant to 28 U.S.C. § 1915A because the current

complaint does not state a claim on which relief can be granted.

      SO ORDERED on June 16, 2020

                                           s/ Robert L. Miller, Jr.
                                           JUDGE
                                           UNITED STATES DISTRICT COURT




                                       3
